The defendant’s petition for certification for appeal from the Appellate Court, 60 Conn. App. 321 (AC 18702), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the defendant was not illegally seized in violation of the fourth amendment to the United States constitution?
“2. Did the Appellate Court properly conclude that the defendant’s two convictions for possession of narcotics in violation of General Statutes § 21a-279 (a) did not violate the federal and state prohibitions against double jeopardy?”